       Case 2:18-cv-02589-JAR-JPO Document 1 Filed 11/05/18 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS
                                  KANSAS CITY DIVISION

FRED NEKOUEE, individually,              :
                                         :
               Plaintiff,                :
                                         :
vs.                                      : Case No. 2:18-cv-02589
                                         :
NET LEASE FUNDING 2005, LP, a Delaware :
limited partnership,                     :
                                         :
               Defendant.                :
_______________________________________/


                                          COMPLAINT
                                   (Injunctive Relief Demanded)


       PLAINTIFF, FRED NEKOUEE, individually, on his behalf and on behalf of all other

mobility impaired individuals similarly situated (sometimes referred to as “Plaintiff”), hereby sues

the Defendant, NET LEASE FUNDING 2005, LP, a Delaware limited partnership (sometimes

referred to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

       1.      Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County

of Hillsborough.

       2.      Defendant’s property, a Denny’s restaurant, is located at 9001 Shawnee Mission

Parkway, Merriam, Kansas 66202, in Johnson County (“Denny’s”).

       3.      Venue is properly located in the District of Kansas, Kansas City Division, because

venue lies in the judicial district of the situs of the property. The Defendant’s property is located

in and does business within this judicial district.

       4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
          Case 2:18-cv-02589-JAR-JPO Document 1 Filed 11/05/18 Page 2 of 14




original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

          5.    Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

sclerosis and requires the use of a wheelchair for mobility. The Plaintiff also suffers from low

vision.

          6.    Mr. Nekouee travels to the Kansas City area every three to six months to accompany

his brother at heavy equipment auctions or to visit heavy equipment dealerships, where he assists

his brother compare prices to equipment available in other areas, or to help his brother evaluate

whether to buy or sell heavy equipment, or to visit his cousin or uncle who live in the area.

          7.    Fred Nekouee has visited the property which forms the basis of this lawsuit on

September 27, 2018, and he bought goods and sought to avail himself of the services at Denny’s

on such date.

          8.    Fred Nekouee has visited the Kansas City area near the Denny’s in March 2018;

July 2018; and September 2018.

          9.    Fred Nekouee plans to return to the property to avail himself of the goods and

services offered to the public at the property.

          10.    The Plaintiff has definite plans and flight reservations to return to the Kansas City

area and to the Denny’s in December 2018.

          11.    Denny’s is close to the hotels he stays at in the area and is close to the heavy

equipment auction and dealerships and to the home of his cousin and uncle he visits.

          12.    Since Denny’s is a national chain, the Plaintiff generally knows the quality of the

food and beverages there. He has eaten at other Denny’s.



                                                  2
       Case 2:18-cv-02589-JAR-JPO Document 1 Filed 11/05/18 Page 3 of 14




        13.     The Plaintiff enjoys the food at Denny’s.

        14.     For the reasons set forth in paragraphs 6-13 and 25, Fred Nekouee plans to return

to the Denny’s.

        15.     The Plaintiff has encountered architectural barriers at the subject property.

        16.     The barriers to access that the Plaintiff encountered at the property have endangered

his safety, impaired his ability or those accompanying him to park a vehicle, impaired his ability

to access the property, and have impaired his use of the restrooms in the Denny’s.

        17.     The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not

nearly flat.

        18.     The Plaintiff cannot move up or down steep inclines in his wheelchair because he

lacks the strength and also risks tipping his wheelchair forwards or backwards.

        19.     Excessively steep cross slopes cause the Plaintiff to be unstable in his wheelchair

and such excessively steep slopes pose a risk of causing the Plaintiff to tip over sideways in his

wheelchair.

        20.     On his visit to Denny’s, the Plaintiff encountered excessively steep running slopes

and cross slopes in its parking lot, access aisles and walking surfaces (sidewalks).

        21.     The Plaintiff encountered and observed barriers to access in the men’s restroom in

Denny’s; and so, he also tried to use the women’s restroom, in which women’s restroom he also

encountered and observed barriers to access.

        22.     The Plaintiff is deterred from visiting the Denny’s even though he enjoys its food,

because of the difficulties he will experience there until the property is made accessible to him in

a wheelchair.

        23.     Defendant owns, leases, leases to, or operates a place of public accommodation



                                                  3
       Case 2:18-cv-02589-JAR-JPO Document 1 Filed 11/05/18 Page 4 of 14




(restaurant) as defined by the ADA, 42 U.S.C. § 12181(7)(B), and the regulations implementing

the ADA, 28 CFR 36.201(a) and 36.104. Defendant is responsible for complying with the

obligations of the ADA. The place of public accommodation that the Defendant owns, operates,

leases or leases to is Denny’s.

        24.    Fred Nekouee has a realistic, credible, existing and continuing threat of

discrimination from the Defendant’s non-compliance with the ADA with respect to this property

as described but not necessarily limited to the allegations in paragraph 28 of this Complaint.

Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

in violation of the ADA by the Defendant.

        25.    Fred Nekouee desires to visit Denny’s not only to avail himself of the goods and

services available at the property but to assure himself that this property is in compliance with the

ADA so that he and others similarly situated will have full and equal enjoyment of the property

without fear of discrimination.

        26.    The Defendant has discriminated against the individual by denying him access to,

and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

        27.    The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000

or less).

        28.     Preliminary inspections of Denny’s have shown that violations exist.             The

violations that Fred Nekouee personally encountered or observed include, but are not limited to:

               PARKING


                                                  4
Case 2:18-cv-02589-JAR-JPO Document 1 Filed 11/05/18 Page 5 of 14




   a. As shown in the photograph below taken on September 27, 2018, in the parking lot
serving Denny’s, there are no parking spaces for disabled patrons with van accessible

signage in violation of Federal Law 2010 ADAAG §§ 208.2.4 and 502.6. The Plaintiff

observed this lack of signage.




   b. The running slope of the accessibility ramp in front of the entrance door is as steep
as 1:6.9 (14.4%), which slope is steeper than the maximum allowed slope of 1:12 (8%), in

violation of Federal Law 2010, ADAAG § 405.2. The Plaintiff encountered this steep

slope in his wheelchair, and it made it very difficult for him to move up the ramp.

   c. The transition from the access aisles of the parking place marked for disabled use
to the ramp leading to the accessible route to the restaurant contains a change of level of

about 0.75 of an inch, which change in level is greater than the maximum allowed elevation



                                         5
Case 2:18-cv-02589-JAR-JPO Document 1 Filed 11/05/18 Page 6 of 14




change of 0.5 of an inch, in violation of Federal Law 2010, ADAAG §§ 303.3 and 405.4.

The Plaintiff encountered this change of level in his wheelchair, and it was difficult for him

to move around it in his wheelchair.

   d. The accessibility ramp landing has a slope as steep as 1:33.3 (3%), which slope is
steeper than the maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010,

ADAAG § 405.7.1. In his wheelchair, the Plaintiff encountered this steep slope of the

landing, and it caused him to be unstable in his wheelchair.

   ENTRANCE DOOR AND INTERIOR FOOD SERVICE AREA

   e. The force needed to open the interior foyer door to Denny’s is about 12 pounds,
which force exceeds the maximum allowed force of 5 pounds (22.2 N) pertaining to the

continuous application of force necessary to fully open a door, in violation of Federal Law

2010, ADAAG § 404.2.9. The Plaintiff encountered this condition, and he required

assistance to move through this door in his wheelchair.

   f.   The force needed to open the exterior foyer door to Denny’s is about 10 pounds,

which force exceeds the maximum allowed force of 5 pounds (22.2 N) pertaining to the

continuous application of force necessary to fully open a door, in violation of Federal Law

2010, ADAAG § 404.2.9. The Plaintiff encountered this condition, and he required

assistance to move through this door in his wheelchair.

   g. The top of the counter throughout the restaurant is about 43 inches above the finish
floor and higher than the maximum allowed counter height of 36 inches above the finish

floor, in violation of Federal Law 2010, ADAAG § 904.4.1. In his wheelchair, the

Plaintiff could not reach or use items on the counter.

   MEN’S RESTROOM


                                          6
Case 2:18-cv-02589-JAR-JPO Document 1 Filed 11/05/18 Page 7 of 14




    h. The force needed to open the entrance door to the men’s restroom in Denny’s is
about 12 pounds, which force exceeds the maximum allowed force of 5 pounds (22.2 N)

pertaining to the continuous application of force necessary to fully open a door, in violation

of Federal Law 2010, ADAAG § 404.2.9. The Plaintiff encountered this condition, and

he required assistance to move through this door in his wheelchair.

    i. In the men’s restroom, the door pull in the accessible toilet compartment is not
provided on both sides of the door near the latch, in violation of Federal Law 2010,

ADAAG § 604.8.1.2. In his wheelchair, the Plaintiff encountered this condition and he

could not fully close the door to this compartment.

    j.    In the men’s restroom, the side wall grab bar is only about 36 inches long and

less than the required minimum of 42 inches (1065 mm), in violation of Federal Law 2010,

ADAAG § 604.5.1. The Plaintiff encountered this condition and it made it difficult for

him to support himself using the grab bar to transfer from his wheelchair to sit on the toilet.

    k. In the men’s restroom, the side wall grab bar only extends 42 inches from the rear
wall and not the required minimum of 54 inches (1370 mm) from the rear wall, in violation

of Federal Law 2010, ADAAG § 604.5.1. The Plaintiff encountered this condition and it

made it difficult for him to support himself using the grab bar to transfer from his

wheelchair to sit on the toilet.

    l.   In the men’s restroom, the minimum knee clearance width under the lavatory sink

is narrowed by the trash can to 21 inches and less than the required minimum width of 30

inches (760 mm), in violation of Federal Law 2010, ADAAG § 306.2.5. Care must be

taken when locating trash containers. The Plaintiff encountered the trash can while trying

to use the sink, and it caused him difficulty in using the sink.


                                           7
Case 2:18-cv-02589-JAR-JPO Document 1 Filed 11/05/18 Page 8 of 14




   m. As shown in the photograph below taken on September 27, 2018, the lavatory
pipes under the sink in the men’s restroom are not insulated, in violation of Federal Law

2010, ADAAG §§ 606.3 and 606.5. In his wheelchair, the Plaintiff used this lavatory and

risked skin burns and injury to his legs from the uninsulated pipes.




   n. In the men’s restroom, the leading edge of the paper towel dispenser protrudes
about 6 inches from the wall into the room in the circulation path and is located between

27 inches (685 mm) and 80 inches (2030 mm) above the finish floor, which protrusion is

greater than the allowed maximum of 4 inches (100 mm), in violation of Federal Law 2010,

ADAAG § 307.2. The Plaintiff observed this condition.

   o. In the men’s restroom, the clear floor space to the alcove urinal (a urinal confined
on all or part of three sides where the depth exceeds 24 inches) is about 31 inches wide and

less than the required minimum width of 36 inches, in violation of Federal Law 2010,

ADAAG §§ 305.7.1 and 305.7.2. The Plaintiff observed this condition.

   p. The toilet paper dispenser in the men’s restroom is outside the reach range of an
individual in a wheelchair, which centerline of the dispenser is about 18 inches from the

                                         8
Case 2:18-cv-02589-JAR-JPO Document 1 Filed 11/05/18 Page 9 of 14




front of the water closet and not between a minimum of 7 inches and a maximum of 9

inches from the front of the water closet, in violation of Federal Law 2010, ADAAG §

604.7. The Plaintiff could not reach the toilet paper from a normal sitting position on the

toilet.

    q. In the men’s restroom, the toilet seat cover dispenser outlet is 53 inches above the
finish floor and higher than the maximum reach height of 48 inches above the finish floor,

in violation of Federal Law 2010, AGAAG § 308.2.1. The Plaintiff could not reach these

toilet seat covers.

    r.    In the men’s restroom, the accessible compartment door handle requires tight

grasping and pinching and cannot be opened with a closed fist or loose grip, in violation of

Federal Law 2010 ADAAG § 309.4 and 404.2.7. The Plaintiff could not open this door

with a closed fist or loose grip.

    WOMEN’S RESTROOM

    s.    Fred Nekouee encountered barriers to access in the men’s restroom, so he tried

the women’s restroom the next time he needed to use a restroom. In the women’s

restroom, the accessible toilet compartment door pull is not provided on both sides of the

door near the latch, in violation of Federal Law 2010, ADAAG § 604.8.1.2. Fred Nekouee

could not fully close the door to this compartment.

    t.    In the women’s restroom, the minimum knee clearance width under the lavatory

sink is narrowed by the trash can to about 22 inches and less than the required minimum

width of 30 inches (760 mm), in violation of Federal Law 2010, ADAAG § 306.2.5. Care

must be taken when locating trash containers. The Plaintiff encountered the trash can

while trying to use the sink, and it caused him difficulty in using the sink.


                                          9
      Case 2:18-cv-02589-JAR-JPO Document 1 Filed 11/05/18 Page 10 of 14




             u. The lavatory pipes under the sink in the women’s restroom are not insulated, in
       violation of Federal Law 2010, ADAAG §§ 606.3 and 606.5. In his wheelchair, the

       Plaintiff used this lavatory and risked skin burns and injury to his legs from the uninsulated

       pipes.

             v. In the women’s restroom, the space between the grab bar and the toilet seat cover
       dispenser above the grab bar is about 10 inches and less than the minimum required space

       of 12 inches (305 mm), in violation of Federal Law 2010, ADAAG § 609.3. The Plaintiff

       encountered this condition and he had difficulty using the grab bar.

             w. In the women’s restroom, the centerline of the toilet paper dispenser is about 14
       inches from the front of the water closet and not between a minimum of 7 inches and a

       maximum of 9 inches, in violation of Federal Law 2010, ADAAG § 604.7. The Plaintiff

       encountered this dispenser, and the toilet paper was outside of his reach from the toilet.

             x. In the women’s restroom, the toilet seat cover dispenser outlet is about 53 inches
       above the finish floor and higher than the maximum of 48 inches above the finish floor, in

       violation of Federal Law 2010, ADAAG § 308.2.1. The Plaintiff could not reach the toilet

       seat cover dispenser outlet.

             y. In the women’s restroom, the accessible compartment door handle requires tight
       grasping, pinching or twisting of the wrist and cannot be opened with a closed fist or loose

       grip, in violation of Federal Law 2010, ADAAG § 309.4 and 404.2.7. The Plaintiff could

       not open this door using this handle with a closed fist or loose grip.


       29.      All of the foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

                                                10
      Case 2:18-cv-02589-JAR-JPO Document 1 Filed 11/05/18 Page 11 of 14




       30.     The discriminatory violations described in paragraph 28 are not an exclusive list of

the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

public accommodation in order to photograph and measure all of the discriminatory acts violating

the ADA and all of the barriers to access. In order to remedy this discriminatory situation, the

Plaintiff requires an inspection of the Defendant’s place of public accommodation in order to

determine all of the areas of non-compliance with the Americans with Disabilities Act.

       31.     The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied the benefits of services, programs and activities of the

Defendant’s buildings and its facilities, and have otherwise been discriminated against and

damaged by the Defendant because of the Defendant’s ADA violations, as set forth above. The

individual Plaintiff, and all others similarly situated will continue to suffer such discrimination,

injury and damage without the immediate relief provided by the ADA as requested herein.

       32.     Defendant has discriminated against the individual by denying individuals access

to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against the Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

       33.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.



                                                 11
      Case 2:18-cv-02589-JAR-JPO Document 1 Filed 11/05/18 Page 12 of 14




Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted.

       34.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       35.     Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

alteration to Defendant’s place of public accommodation since January 26, 1992, then the

Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including individuals

who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facility is one which was

designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

36.401, then the Defendant’s facility must be readily accessible to and useable by individuals with

disabilities as defined by the ADA.

       36.     Notice to Defendant is not required as a result of the Defendant’s failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and

gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff or

waived by the Defendant.


       37.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter the Denny’s

restaurant and adjacent parking lot spaces to make those facilities readily accessible and useable

to the Plaintiff and all other persons with disabilities as defined by the ADA; or by closing the


                                                 12
      Case 2:18-cv-02589-JAR-JPO Document 1 Filed 11/05/18 Page 13 of 14




facility until such time as the Defendant cures its violations of the ADA.


       WHEREFORE, Plaintiff respectfully requests:


               a.      The Court issue a Declaratory Judgment that determines that the Defendant

       at the commencement of the subject lawsuit is in violation of Title III of the Americans

       with Disabilities Act, 42 U.S.C. § 12181 et seq.


               b.      Injunctive relief against the Defendant including an order to make all readily

       achievable alterations to the facility; or to make such facility readily accessible to and

       usable by individuals with disabilities to the extent required by the ADA; and to require

       the Defendant to make reasonable modifications in policies, practices or procedures, when

       such modifications are necessary to afford all offered goods, services, facilities, privileges,

       advantages or accommodations to individuals with disabilities; and by failing to take such

       steps that may be necessary to ensure that no individual with a disability is excluded, denied

       services, segregated or otherwise treated differently than other individuals because of the

       absence of auxiliary aids and services.


               c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

       U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


               d.      Such other relief as the Court deems just and proper, and/or is allowable

       under Title III of the Americans with Disabilities Act.




                               DESIGNATION OF PLACE OF TRIAL

               Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby

                                                 13
Case 2:18-cv-02589-JAR-JPO Document 1 Filed 11/05/18 Page 14 of 14




designates Kansas City, Kansas as the place of trial for this action.




                                  Respectfully submitted,

                                    s/Robert J. Vincze_____
                                    Robert J. Vincze (KS #14101)
                                    Law Offices of Robert J. Vincze
                                    PO Box 792
                                    Andover, Kansas 67002
                                    Phone: 303-204-8207
                                    Email: vinczelaw@att.net
                                    Attorney for Plaintiff Fred Nekouee




                                         14
